DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the amendment filed on March 10, 2022. 
Claims 1-20 are currently pending and have been examined. 
This action is made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 10, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
	The drawing objection regarding FIG. 4B, specifically reference numeral 410 being used to label robot status, but in the specification being used to refer to a communication network, is withdrawn due to amended drawing for FIG. 4B. The specification objection is withdrawn due to amendment referring to the robot status with “415.”
	The 112(a) rejection for claim 7 is withdrawn due to amendment removing the term “a localization system.”
	The 112(b) rejections of claims 1-11, 13 and 20 is withdrawn due to amendment to claim 1 providing proper antecedent basis and the amendment to claim 20, changing its dependency to claim 14.
Response to Arguments
Applicant’s arguments, see reply page 13, filed March 10, 2022, with respect to the rejection(s) of claim(s) 1-10 and 13-20 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) necessitated by amendment to claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-12, 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With the amendment to claim 1 introducing “a novel semantic object in the second semantic map,” multiple limitations in dependent claims have become unclear.
Regarding claim 10-11 and 20 – the limitation “a novel semantic object from the second semantic map,” is unclear because this novel semantic object now differs from the one disclosed in claim 1 and claim 14 respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-10, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watts (US20160282126) in view of Fong (US20190212752), and further in view of Amano (JP2019076658).
Regarding Claim 1, Watts discloses:
A mobile robot, comprising: (“mobile robotic device” [0040], FIGS. 8A, 8C, 8D)
a drive system configured to move the mobile robot about an environment; (“Computing device 900 can include one or more actuators 930 that enable computing device 900 to initiate movement.” [0145], FIG. 9A “actuator(s) 930”)
a sensor circuit configured to sense occupancy information in the environment; (“obtaining sensor data for space 102a using sensors of the computing device” [0040], FIG. 9A “sensor(s) 920”)
a memory; (“Data storage 904 can include one or more computer-readable storage media” [0142])
generate, and store in the memory, a first semantic map (Fig. 1 “old map 110a”) corresponding to a first mission of the mobile robot in the environment using first occupancy information “an environment; e.g., one or more portions of one or more buildings, a city block, a park, etc. […] can include “features”, or objects that can be unambiguously identified, such as doors, walls, corners, pieces of equipment, etc.” [0028]) and first semantic annotations, the first semantic annotations representing spatial and contextual information of objects in the environment corresponding to the first mission; and (“Map 110a can be generated by the computing device moving throughout space 102a, obtaining sensor data for space 102a using sensors of the computing device, and utilizing a mapping algorithm, such as but not limited to the SLAM algorithm, to generate map 110a of space 102a.” [0040], “Region 140a also includes three semantic labels (SLs): semantic label 130a at upper left of region 140a for a “Meeting Room”, semantic label 132a at center right for a “Front Lobby”, and semantic label 134a at lower left for “Kevin's Office”.” [0041])
transfer the first semantic annotations from the first semantic map to a second semantic map, the second semantic map corresponding to a second mission (“a first, and earlier, map is generated and later, a second map is generated” [0050]) of the mobile robot in the environment subsequent to the first mission; (FIG. 1 “122c, 126c”)
generate the second semantic map using second occupancy information and second semantic annotations, the second semantic annotations representing spatial and contextual information of objects in the environment and being generated using the transferred first semantic annotations; (“The computing device can generate correspondences between locations in old map 110a and 110b. For example, the computing device can generate feature correspondence (FC) 122c to relate a location of feature 122a in old map 110a with a location of a corresponding feature, feature 122b, in new map 110b. A similar feature correspondence 126c is shown for feature 126a in old map 110a and corresponding feature 126b in new map 110b.” [0045] FIG. 1, “new map 110b”)
determine whether or not to update the first semantic map based on a novel semantic object in the second semantic map or a semantic conflict between the first and the second semantic maps; and (“Examining feature correspondence 122c, a correspondence between locations of features 120a and 120b, and a correspondence between locations of features 124a and 124b can indicate that region 140a did not change position when being remapped as region 140b, and so suggest that region 140b did not change position since region 140a was mapped in old map 110a. As such, the computing device can assume that semantic labels within region 140a did not change during remapping as region 140b.” [0046])
a communication system configured to transmit information about one or more of the first or second semantic map to a user interface, and (“To coordinate actions of separate components, a global control system 750, such as a remote, cloud-based server system, may communicate (e.g., through wireless communication) with some or all of the system components and/or with separate local control systems of individual components.” [0110])
Watts does not explicitly teach a control circuit attached to the robot device nor does it teach the reception of user feedback. However, Fong discloses:
a controller circuit configured to: (“The mobile cleaning robot includes a local storage device to store a persistent map of an environment; at least one sensor to sense the environment; and a control module” [0003])
to receive the user feedback (“a user interface to enable a user to configure and modify the map” [0034])
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Watts to include the teachings of Fong to allow the user(s) to make changes as desired.
Neither Watts nor Fong does not explicitly disclose prompting a user to provide feedback including confirming or rejecting the novel semantic object or the semantic conflict. However, Amano discloses:
prompt a user to provide feedback including confirming or rejecting the novel semantic object or the semantic conflict; and (FIGS. 5-8, “the notification unit 186 includes an extension indicating that the extended area is present. The information is notified to the user (S506) […] The user who confirms the extended information notified by the terminal device 400 transmits, using the terminal device 400 or the like,” [0057-0058])
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the combination of Watts and Fong to include the teachings of Amano in order to notify a user when feedback is necessary in order to increase user satisfaction.
Regarding Claim 2, Watts does not explicitly disclose planning a path or navigating the robot about the environment according to an updated first semantic map if the second semantic annotations satisfy a validity and constraint check or according to the first semantic map if the second semantic annotations fail to satisfy the validity and constraint check. However, Fong discloses:
wherein controller circuit is configured to plan a path (“can plan a path through the room” [0124]) or to navigate the mobile robot about the environment according to an updated first semantic map if the second semantic annotations satisfy a validity and constraint check, or (“When a mobile robot sends a modified persistent map to the system 116, the map merge module 124 compares the modified persistent map with the official persistent map to determine whether the official persistent map needs to be updated to include new information contained in the modified persistent map.” [0089-0090])
according to the first semantic map if the second semantic annotations fail to satisfy the validity and constraint check
The validity and constraint check is checking whether map update is needed. 
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Watts to further include the teachings of Fong to determine when to update a map in order to include new information because it would create a more relevant and accurate when an environment is subject to change.
Regarding Claim 3, Watts further discloses:
wherein the first and the second occupancy information each include location and geometry of one or more of a free area, an occupied area, or an unexplored area in the environment corresponding to respective missions; (Fig. 1 “space 102a/b” or “region 140a/b”)
wherein the controller circuit is configured to generate a first occupancy map using the first occupancy information, and to generate a second occupancy map using the second occupancy information (FIG. 1 “old map 110a” and “new map 110b”)
Regarding Claim 4, Watts disclose:
wherein the first semantic annotations and the second semantic annotations each include characteristics of the objects in the environment, the characteristics including one or more of: (“The semantic labels can provide information related to the map.” [0029-0030])
an object identification; an object location; a physical attribute of an object; or a spatial constraint of an object relative to another object in the environment (“The information related to the map can include, but is not limited to: information about objects and areas within a map” [0029-0030])
Regarding Claim 5, Watts discloses:
wherein the controller circuit is configured to: classify the objects into a plurality of object types; and (“The space S can include “features”, or objects that can be unambiguously identified, such as doors, walls, corners, pieces of equipment, etc.” [0028])
generate the first semantic annotations or the second semantic annotations based on the classification of the objects (““semantic labels” or annotations providing information of features, other objects, and/or other locations in the space S” [0028], FIG. 1 “space 102a,” “SL130a,” “region 142a,” etc.)
Regarding Claim 6, Watts does teach the manipulation of features, but does not explicitly disclose the user manipulation of features. However, Fong explicitly discloses:
wherein the communication system is configured to receive a user input for generating or modifying the first or second semantic annotations (“The system can include a user interface to enable a user to configure the map stored” [0022] See also [0035 and 0084]] for user modifying map.)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Watts to further include the teachings of Fong because it would create a user-friendly experience and allow user to make changes as desired.
Regarding Claim 7, Watts also discloses:
wherein the controller circuit is configured to transfer the first semantic annotations from the first semantic map to the second semantic map, including: integrate locations of the first semantic annotations into the mobile robot; (“the computing device can generate feature correspondence (FC) 122c to relate a location of feature 122a in old map 110a with a location of a corresponding feature, feature 122b, in new map 110b” [0045], FIG.1 feature correspondence “122c” and “126c”)
track motions of the first semantic annotations during the second mission in the environment; and (“The computing device can use correspondences to develop transformations, or functions that represent the movement of features” [0046])
generate the second semantic annotations using the tracked motions of the first semantic annotations (FIG. 1, feature “122b” and “126b”)
Regarding Claim 8, Watts further discloses:
wherein the controller circuit is configured to detect a semantic conflict between the first and second semantic maps using a precision and recall measure between the first and second semantic maps, the semantic conflict representing a semantic annotation included in the first semantic map and absent from the second semantic map (“The robot can remap the space periodically and/or after detecting changes in part or all of the space. After remapping, the robot or another computing device can compare features that are present in both an old (originally mapped) metric map and in a new (remapped) metric map to calculate relative poses (position and orientation) of the features […] Additionally, by using coordinates of multiple (nearby) features, false positives or false correspondences between the old and new maps can be eliminated.” [0036])
While Watts does not explicitly disclose the use of a term called “a precision and recall measure” to identify a semantic conflict, it does disclose the use of a metric map combined with coordinates of features to eliminate false correspondences (semantic conflicts) between the old and new map. This accomplishes the purpose of detecting a semantic conflict between the two maps with a precision and recall measure.
Regarding Claim 9, Watts continues to disclose:
wherein the controller circuit is configured to resolve the detected semantic conflict, including: generate a difference occupancy map between the first and second occupancy maps; (“different locations can have different transformations between old map coordinates and new map coordinates.” [0036])
modify the second occupancy map by adding thereto a portion of the difference occupancy map corresponding to a region on the second semantic map that adjoins the detected semantic conflict; and (“the space is remapped to create new map 110b that includes regions 140b and 142b connected by corridor 144b” [0043])
reconstruct the second semantic map using the modified second occupancy map and the second semantic annotations (FIG. 1 “new map 110b”)
While Watts does not explicitly disclose the use of a difference occupancy map to resolve semantic conflicts, it does disclose using a comparison of the new and old map (see Fig. 4) and transformations to modify the objects/annotations that have changed in the second map relative to the first map. This accomplishes the same purpose as the difference occupancy map. Thus, it would have be obvious to a person of ordinary skill in the art at the time of the effective filing of the application to modify Watts’ tracking of differences by comparing new and old maps to have a difference occupancy map represent the differences because it is one of several predictable ways to track differences together. 
Regarding Claim 10, Watts discloses:
wherein the controller circuit is configured to: detect a novel semantic object from the second semantic map, the novel semantic object absent from the first semantic map; (“In other scenarios than scenario 200, the mapping between old map coordinates and new map coordinates can be non-uniform. For example, mapping errors in an older map; e.g., map 210a or 310a, or a newer map; e.g., map 210b or 310b, can cause the older and newer maps to have different features, regions, semantic labels, etc.” [0074], see additional objects in FIG. 6 “tent 238b, 244b, and 250b”)
include into the second semantic map a supplemental semantic annotation for the novel semantic object if the supplemental semantic annotation satisfies constraints relative to the second semantic annotations on the second semantic map (“Coordinate transforms for the semantic labels can then be determined as a function (e.g. weighted average) of the coordinate mappings for some or all of the related and/or nearby features” [0075])
Regarding Claim 13, Watts discloses:
A system, comprising: a mobile robot, (“mobile robotic device” [0040], FIGS. 8A, 8C, 8D) including: 
a drive system configured to move the mobile robot about an environment; (“Computing device 900 can include one or more actuators 930 that enable computing device 900 to initiate movement.” [0145], FIG. 9A “actuator(s) 930”)
a sensor circuit configured to sense occupancy information in the environment; (“obtaining sensor data for space 102a using sensors of the computing device” [0040], FIG. 9A “sensor(s) 920”)
a memory; (“Data storage 904 can include one or more computer-readable storage media” [0142])
generate, and store in the memory, a first semantic map corresponding to a first mission of the mobile robot in the environment using first occupancy information and first semantic annotations, the first semantic annotations representing spatial and contextual information of objects in the environment corresponding to the first mission; and (“Map 110a can be generated by the computing device moving throughout space 102a, obtaining sensor data for space 102a using sensors of the computing device, and utilizing a mapping algorithm, such as but not limited to the SLAM algorithm, to generate map 110a of space 102a.” [0040], FIG. 1 “old map 110a”)
transfer the first semantic annotations from the first semantic map to a second semantic map, the second semantic map corresponding to a second mission of the mobile robot in the environment subsequent to the first mission; (FIG. 1 “122c, 126c”)
generate the second semantic map using second occupancy information and the second semantic annotations, the second semantic annotations representing spatial and contextual information of objects in the environment and being generated using the transferred first semantic annotations; (“The computing device can generate correspondences between locations in old map 110a and 110b. For example, the computing device can generate feature correspondence (FC) 122c to relate a location of feature 122a in old map 110a with a location of a corresponding feature, feature 122b, in new map 110b. A similar feature correspondence 126c is shown for feature 126a in old map 110a and corresponding feature 126b in new map 110b.” [0045] FIG. 1, “new map 110b”)
determine whether or not to update the first semantic map based on a novel semantic object in the second semantic map or a semantic conflict between the first and the second semantic maps; and (“Examining feature correspondence 122c, a correspondence between locations of features 120a and 120b, and a correspondence between locations of features 124a and 124b can indicate that region 140a did not change position when being remapped as region 140b, and so suggest that region 140b did not change position since region 140a was mapped in old map 110a. As such, the computing device can assume that semantic labels within region 140a did not change during remapping as region 140b.” [0046])
a user interface communicatively coupled to the mobile robot, (“User interface module 901 can be operable to send data to and/or receive data from external user input/output devices” [0138]) the user interface configured to display the first or second semantic map, (“display map 110b” [0049])
Watts does not explicitly teach a control circuit attached to the robot device nor does it teach the reception of user feedback. However, Fong discloses:
a controller circuit configured to: (“The mobile cleaning robot includes a local storage device to store a persistent map of an environment; at least one sensor to sense the environment; and a control module” [0003])
to receive the user feedback. (“a user interface to enable a user to configure and modify the map” [0034])
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Watts to include the teachings of Fong to allow the user(s) to make changes as desired.
Neither Watts nor Fong does not explicitly disclose prompting a user to provide feedback including confirming or rejecting the novel semantic object or the semantic conflict. However, Amano discloses:
prompt a user to provide feedback including confirming or rejecting the novel semantic object or the semantic conflict; and (FIGS. 5-8, “the notification unit 186 includes an extension indicating that the extended area is present. The information is notified to the user (S506) […] The user who confirms the extended information notified by the terminal device 400 transmits, using the terminal device 400 or the like,” [0057-0058])
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the combination of Watts and Fong to include the teachings of Amano in order to notify a user when feedback is necessary in order to increase user satisfaction.
Regarding Claim 14, Watts discloses:
A method for operating a mobile robot, the method comprising: providing to a user a first semantic map stored in a memory, the first semantic map corresponding to a first mission of the mobile robot in the environment, the first semantic map including first occupancy information and first semantic annotations, the first semantic annotations representing spatial and contextual information of objects in the environment; (“Map 110a can be generated by the computing device moving throughout space 102a, obtaining sensor data for space 102a using sensors of the computing device, and utilizing a mapping algorithm, such as but not limited to the SLAM algorithm, to generate map 110a of space 102a.” [0040] FIG. 1 “old map 110a”)
providing to the user a second semantic map corresponding to a second mission of the mobile robot in the environment subsequent to the first mission, the second semantic map including second occupancy information and second semantic annotations, the second semantic annotations representing spatial and contextual information of objects in the environment; (“The computing device can generate correspondences between locations in old map 110a and 110b. For example, the computing device can generate feature correspondence (FC) 122c to relate a location of feature 122a in old map 110a with a location of a corresponding feature, feature 122b, in new map 110b. A similar feature correspondence 126c is shown for feature 126a in old map 110a and corresponding feature 126b in new map 110b.” [0045] FIG. 1, “new map 110b”)
updating the first semantic map based on a novel semantic object in the second semantic map or a semantic conflict between the second semantic map and the first semantic map; (“Examining feature correspondence 122c, a correspondence between locations of features 120a and 120b, and a correspondence between locations of features 124a and 124b can indicate that region 140a did not change position when being remapped as region 140b, and so suggest that region 140b did not change position since region 140a was mapped in old map 110a. As such, the computing device can assume that semantic labels within region 140a did not change during remapping as region 140b.” [0046])
storing the updated first semantic map in the memory for use in future missions of the mobile robot (“the computing device can output and/or store new map 110b (and/or old map 110a)” [0049])
Watts does not explicitly teach the reception of user feedback to modify the map. However, Fong discloses:
receiving an input from the user to modify the first semantic annotations on the first semantic map, or to modify the second semantic annotations on the second semantic map; (“provide a user interface to enable a user to configure and modify the map” see at least [0034])
Neither Watts nor Fong does not explicitly disclose prompting a user to provide feedback including confirming or rejecting the novel semantic object or the semantic conflict. However, Amano discloses:
prompt a user to provide feedback including confirming or rejecting the novel semantic object or the semantic conflict; and (FIGS. 5-8, “the notification unit 186 includes an extension indicating that the extended area is present. The information is notified to the user (S506) […] The user who confirms the extended information notified by the terminal device 400 transmits, using the terminal device 400 or the like,” [0057-0058])
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the combination of Watts and Fong to include the teachings of Amano in order to notify a user when feedback is necessary in order to increase user satisfaction.
Regarding Claim 15, Watts does not explicitly disclose planning a path for a robot, however, Fong explicitly discloses:
comprising planning a path or navigating the mobile robot about the environment according to the updated first semantic map (“the mobile robot 202a can capture images of the bed 306 and end tables 308, 310, and use the recognition module 206 to […] plan a path through the room” [0124])
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Watts to further include the teachings of Fong because it accounts for the changing environment.
Regarding Claim 16, Watts further discloses:
comprising: transferring (“generate feature correspondence (FC) 122c to relate a location of feature 122a in old map 110a with a location of a corresponding feature, feature 122b, in new map 110b”) the first semantic annotations from the first semantic map to a second semantic map; and (Fig. 1 “122c, 126c”)
generating the second semantic annotations using the transferred first semantic annotations (Fig. 1 “new map 110b”)
Regarding Claim 17, Watts does not explicitly disclose user input. However, Fong explicitly discloses:
wherein the user input includes, via a user interface, one or more of selecting, deselecting, adding, deleting, translating, rotating, modifying, or labelling a semantic annotation from the first or the second semantic map (“The user may spend time revising the map 110 to mark the room boundaries correctly and label various objects in the room, so that the map 110 accurately reflects the actual configuration of the home 300.” [0079])
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Watts to further include the teachings of Fong because it provides a user-friendly experience.
	Regarding Claim 18, Watts disclose:
comprising: automatically modifying, via the mobile robot, the first or the second semantic annotations; and (“Semantic labels can be automatically remapped using the above-mentioned transformations” [0037])
Watts does not explicitly disclose user input. However, Fong discloses:
receiving a user input to accept or reject the automatic modification of the first or the second semantic annotations (“The system can include a user interface to enable a user to configure the map stored” [0022])
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Watts to further include the teachings of Fong because it provides a user-friendly experience.
Regarding Claim 19, Watts does not explicitly disclose user input, however, Fong discloses the concept of a user identifying a conflict and revising the map:
further comprising: receiving from the user an identification of a semantic conflict between the first and the second semantic maps, or a user feedback on an automatically detected semantic conflict between the first and the second semantic maps; and receiving a user input for resolving the user-identified semantic conflict or the automatically detected semantic conflict, or a user input to reject updating the first semantic map if the user-identified semantic conflict or the automatically detected semantic conflict satisfies a condition (“The systems 100 and 200 are configured such that if the user 10 makes changes to the map, the system 100 or 200 will honor those changes. For example, the robot 102 may detect a long table in the middle of a room, thinks that the long table is a wall, and determines that there are two rooms on two sides of the wall. The user 10 may revise the map 110 to show that there is actually only one room, and the wall is actually a long table. […] The user may spend time revising the map 110 to mark the room boundaries correctly and label various objects in the room, so that the map 110 accurately reflects the actual configuration of the home 300.” [0079] and “The system can include a computer configured to provide a user interface to enable a user to configure and modify the map.” [0034])
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Watts to further include the teachings of Fong because it provides a user-friendly experience to allow a user to identify and fix any errors in any maps.
Regarding Claim 20, Watts does not explicitly disclose user input, however, Fong explicitly discloses:
receiving from a user an identification of a novel semantic object presented on the second semantic map and absent from the stored first semantic map, or a user feedback on an automatically detected novel semantic object; and including a supplemental semantic annotation for the novel semantic object into the second semantic map if the supplemental semantic annotation satisfies constraints relative to the second semantic annotations on the second semantic map (“The systems 100 and 200 are configured such that if the user 10 makes changes to the map, the system 100 or 200 will honor those changes. For example, the robot 102 may detect a long table in the middle of a room, thinks that the long table is a wall, and determines that there are two rooms on two sides of the wall. The user 10 may revise the map 110 to show that there is actually only one room, and the wall is actually a long table. […] The user may spend time revising the map 110 to mark the room boundaries correctly and label various objects in the room, so that the map 110 accurately reflects the actual configuration of the home 300.” [0079] and “The system can include a computer configured to provide a user interface to enable a user to configure and modify the map.” [0034])
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Watts to further include the teachings of Fong because it provides a user-friendly experience.
Allowable Subject Matter
Claim(s) 11-12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if 112(b) clarity issues are resolved.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664